             Case 3:20-cr-01586-GPC Document 15 Filed 08/04/20 PageID.16 Page 1 of 2

                                      UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

       UNITED STATES OF AMERICA                                  CASE NUMBER 20-mj-1822-LL

                             vs                                  ABSTRACT OF ORDER

        Ashley Susan Maher                                       Booking No.



TO THE UNITED STATES MARSHAL AND/ OR WARDEN, METROPOLITAN CORRECTIONAL CENTER:
           Be advised that under date of      8/4/2020
the Court entered the following order:



        X               Defendant be released from custody.

                        Defendant placed on supervised / unsupervised probation / supervised release.
------
                        Defendant continued on supervised / unsupervised probation / supervised release.
------
                        Defendant released on                                                     Bond posted.
                                                 --------------
        X
- - ~ ~ - - Defendant appeared in Court. FINGERPRINT & RELEASE.
                        Defendant remanded and (                 bond ) (            bond on appeal ) exonerated.
------                                              ----                    ---

                        Defendant sentenced to TIME SERVED, supervised release for                     years.
------                                                                                    ----

                        Bench Warrant Recalled.

                        Defendant forfeited collateral.

                        Case dismissed.

                        Case dismissed, charges pending in case no.
------
                        Defendant to be release to Pretrial Services for electronic monitoring.
------
                        Other.




                                                                      DANIELE. BUTCHER
                                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE

                          8/4/20                                                         OR
                Electronically Sent to USMS                    JOHN MORRILL, Clerk of Court

                                                               by   A. Corsello 446-3576



Crim-9 (Rev 05/20)
   Or10-1n::i l
           Case 3:20-cr-01586-GPC Document 15 Filed 08/04/20 PageID.17 Page 2 of 2


Rhea Andrews

From:
                                <CAS.Releases@usdoj.gov>
To:                             Rhea Andrews
Sent:                           Tuesday, August 04, 2020 4:23 PM
Subject:                        Read: Maher Abstract



Your message

 To: CAS Releases
 Subject: Maher Abstract
 Sent: Tuesday, August 4, 2020 11: 19:25 PM (UTC+00:00) Monrovia, Reykjavik

was read on Tuesday, August 4, 2020 11 :21 :06 PM (UTC+00:00) Monrovia, Reykjavik.




                                                        1
